Exhibit 32.1 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Annual Report on Form 10-K of Birner Dental Management Services, Inc., a Colorado corporation (the “Company”), for the year ended December 31, 2007, as filed with the Securities and Exchange Commission (the “Report”), the undersigned, who are the Chief Executive Officer and the Chief Financial Officer of the Company, respectively, do each hereby certify, pursuant to § 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that to his knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 31, 2008 By: /s/ Frederic W.J. Birner Name: Frederic W.J. Birner Title: Chief Executive Officer By: /s/ Dennis N. Genty Name: Dennis N. Genty Title: Chief Financial Officer
